IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1772
                            Filed November 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DUSTIN ELLIOTT WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey Farrell, Judge.



      A defendant appeals the denial of his Batson challenge. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Tabor, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


TABOR, Judge.

         Dustin Williams appeals his conviction for possession of a controlled

substance, third offense, as a habitual offender, arguing the court should have

granted his Batson challenge.1        He contends the State struck a “multiracial”

potential juror in violation of the Equal Protection Clause. The State responds that

the trial prosecutor had a credible, race-neutral reason for the strike, and the

district court correctly denied his challenge. Relying on the perceptions of the

district court, we also reject his constitutional claim.

I. Facts and Prior Proceedings

         In March 2021, police stopped Williams’s car for having no license plate.

They found scales and baggies containing methamphetamine. The State charged

Williams with a felony drug offense. See Iowa Code §§ 124.401(5), 902.8, .9(1)(c)

(2021).

         Williams appeared for a jury trial in July 2021. During jury selection, he

raised a Batson challenge to the prosecutor using a peremptory strike on a

potential juror who identified himself as “multiracial.”2   The court denied the

challenge. The jury found Williams guilty as charged. The court sentenced him to

a term of fifteen years. Williams appeals.

II. Scope and Standard of Review

         We review Batson challenges de novo. See State v. Veal, 930 N.W.2d 319,

327 (Iowa 2019).




1   See generally Batson v. Kentucky, 476 U.S. 79 (1986).
2   Williams identified himself as African-American.
                                         3


III. Analysis

       Williams’s only contention on appeal is that the district court wrongly denied

his Batson challenge. “Purposeful racial discrimination in selection of [a jury]

venire violates a defendant’s right to equal protection.” Batson, 476 U.S. at 86.

The Equal Protection Clause “forbids the prosecutor to challenge potential jurors

solely on account of their race.” Id. A challenge under Batson follows three steps:

first, the defendant must make “a prima facie case of racial discrimination.” State

v. Mootz, 808 N.W.2d 207, 215 (Iowa 2012) (citation omitted).          That is, “the

defendant first must show that he is a member of a cognizable racial group . . . and

that the prosecutor has exercised peremptory challenges to remove from the

venire members of the defendant’s race.”3 Batson, 476 U.S. at 96 (internal citation

omitted). The defendant must show “these facts and other relevant circumstances

raise an inference of discrimination.” Veal, 930 N.W.2d at 332.

       At step two, “the burden of production shifts to the [State] to come forward

with a race-neutral explanation.” Mootz, 808 N.W.2d at 215 (citation omitted). “A

neutral explanation . . . means an explanation based on something other than the

race of the juror.” Hernandez v. New York, 500 U.S. 352, 360 (1991). “Unless a

discriminatory intent is inherent in the prosecutor’s explanation, the reason offered

will be deemed race neutral.” Id. The reason “need not rise to the level justifying

exercise of a challenge for cause.” State v. Griffin, 564 N.W.2d 370, 375 (Iowa

1997) (citation omitted).   The discriminatory intent must be “inherent in the


3 Recently, the Supreme Court clarified, “A defendant of any race may raise a
Batson claim, and a defendant may raise a Batson claim even if the defendant and
the excluded juror are of different races.” Flowers v. Mississippi, 139 S. Ct. 2228,
2243 (2019).
                                            4


[prosecutor’s] explanation,” Mootz, 808 N.W.2d at 214 (quoting Hernandez, 500

U.S. at 360), and it need not be “persuasive, or even plausible,” id. (quoting Purkett

v. Elem, 514 U.S. 765, 768 (1995)). In other words, “[t]he reason given must, in

and of itself, violate equal protection.” Id. at 218. Step one is moot if the State

satisfies its burden at step two. See id.

       At the third step, the court decides whether the “stated reason constitutes a

pretext for racial discrimination.” Id. at 219 (citation omitted). It is only at step

three that we determine whether the reason given is a persuasive justification.

Purkett, 514 U.S. at 768 (“It is not until the third step that the persuasiveness of

the justification becomes relevant . . . .”). “The court must, at this point, ‘decide

whether to believe the [attorney’s] explanation for the peremptory challenges.’”

Mootz, 808 N.W.2d at 219 (citation omitted). “At that stage, implausible or fantastic

justifications may (and probably will) be found to be pretexts for purposeful

discrimination.” Purkett, 514 U.S. at 768.

       During voir dire, the prosecutor and the potential juror, X.Q., had the

following brief discussion:

       [D]oes anybody . . . know anybody from my office, the Polk County
       Attorney’s Office, or have any friends or family that had any
       interaction with our office? No?
               ....
               PROSECUTOR: Okay. I saw another hand. Sir?
               X.Q.: My fiancée worked as an intern in the prosecutor’s
       office.
               PROSECUTOR: What’s your name?
               X.Q.: [X.Q.]
               PROSECUTOR: [X.Q.], who is you fiancée, if you don’t mind
       me asking.
               X.Q.: [N.D.]
               PROSECUTOR: [N.D.] When did she intern with our office?
               X.Q.: I guess it would have been two years ago.
                                          5


             PROSECUTOR: Two years ago. Okay. So I would have
      been here. Do you know what division she worked in?
             X.Q.: I don’t remember.
             PROSECUTOR: You don’t remember. Did you guys kind of
      talk about what her experience was like?
             X.Q.: Not in detail.
             PROSECUTOR: Not in detail. Did she have a positive
      experience?
             X.Q.: It was an educational experience.
             PROSECUTOR: Okay. It was an educational experience.
      You know, I will take that. I will take that. Educational. At a
      minimum, it’s supposed to be that. I like to make it a little more fun,
      but I will take educational. Any reason why her experience would
      influence your decision-making process?
             X.Q.: Not in this context.
             PROSECUTOR: Okay. Excellent. Thank you for that.

Defense counsel did not ask X.Q. any questions.

      The State exercises a preemptory strike to exclude X.Q. from the jury. At

the end of voir dire, defense counsel raised a Batson challenge to the State’s

action. The prosecutor offered this reason for the strike:

      The record reflects my conversation with [X.Q.] on the record, which
      indicated that he, through his, I think, he said fiancée or wife had prior
      interactions with my office, specifically the Polk County Attorney’s
      Office. In my general conversation with [X.Q.], I became of the
      opinion that either he or his wife did not harbor necessarily positive
      experiences working with our office. As I directly asked him, was it
      a positive experience, and instead of saying yes, he replied twice
      with it was educational, which I took to mean that there was
      educational value, albeit, I don’t believe that his spouse or fiancée
      enjoyed that experience.[4]

Defense counsel had a different read of the interview:

      [The prosecutor] did ask him if it was a positive experience, and he
      did not respond affirmatively to say that it was a positive experience,
      but he also didn’t say no. He said it was an educational experience.

4 The prosecutor gave the added reasoning that “in my questioning . . . and my
observations of [X.Q.] during general questioning, [X.Q.] appeared to be . . . more
disengaged than other jurors.” The district court commented “I guess I didn’t really
notice that as much,” implicitly rejecting the prosecutor’s reasoning. The State
does not reprise the “disengaged” rationale on appeal.
                                          6


      I don’t know if he said it once or twice, but if he did, I wouldn’t dispute
      it. But he didn’t say anything on the record that was negative about
      the experience. His recitation was that it was neutral. It was maybe
      complicated. It was an experience that, as people being experienced
      in our profession, they encounter.
              His fiancée, I believe, based on the context of the
      conversation was a law student who was interning in their office,
      although maybe she wasn’t a law student. She was an intern in their
      office. But I think that his statements were entirely neutral about the
      experience. That doesn’t rise to the level of sufficient reason to strike
      this juror . . . .

      The court accepted the prosecutor’s reason:

      [T]he response made to the questions about his fiancée interning at
      the county attorney’s office is grounds for the strike. He was—and I
      think [the State] was, you know, had a good conversation with [X.Q.],
      and [X.Q.] raised the issue and said was it positive experience, and
      there’s a pause, and then said, it was educational. And I took it that
      that could potentially be a negative interaction. That’s the way I
      heard it. And maybe it wasn’t, but he didn’t say it was positive. And
      educational can be negative. It can be positive.
              I think it certainly gives [the State] grounds to exercise a
      preemptive strike with regard to the juror. It’s certainly race neutral.
      It’s based upon his fiancée’s experience in that office. And I think
      [the prosecutor] would have concern based on this answer whether
      or not [X.Q.] would be fair to the State. Particularly, when it’s his
      office that’s prosecuting case.

      Because the district court and parties on appeal move straight to the latter

steps of the Batson analysis, we will do the same.5


5 At step one, the evidence for a prima facie showing of racial discrimination
centers on X.Q.’s racial self-identification and the fact of the strike. See Mootz,
808 N.W.2d at 215 (explaining at step one, “the court may consider all relevant
circumstances, including a pattern of strikes against jurors of a particular race”);
see also Flowers, 139 S. Ct. at 2243 (listing the factors the trial judge should
consider in evaluating whether racial discrimination occurred, including statistics
on the prosecutor’s exercise of peremptory strikes against Black versus white
jurors; evidence of disparate questioning and investigation; comparisons of Black
jurors who were struck versus white jurors who were not; the prosecutor’s
misrepresentations of the record in explaining strikes; history of the State’s
peremptory strikes in past cases; and other relevant circumstances bearing on
racial discrimination). The trial record does not show that the State argued the
lack of a prima facie case, so we assume the State waived that ground.
                                          7


       Step two is “extremely deferential” to the State. Mootz, 808 N.W.2d at 218.

The key issue is “the facial validity of the [prosecutor’s] explanation.” Id. (quoting

Hernandez, 500 U.S. at 360). “The trial court must consider the prosecutor’s race-

neutral explanations in light of all of the relevant facts and circumstances, and in

light of the arguments of the parties.” Flowers, 139 S. Ct. at 2244. “[T]he best

evidence of discriminatory intent often will be the demeanor of the attorney who

exercises the challenge.” Id. (citation omitted). Such “determinations of credibility

and demeanor lie peculiarly within a trial judge’s province.” Id. For that reason,

we give “a great deal of deference to the district court’s evaluation of credibility.”

Mootz, 808 N.W.2d at 214.         “The trial judge must determine whether the

prosecutor’s proffered reasons are the actual reasons, or whether the proffered

reasons are pretextual and the prosecutor instead exercised peremptory strikes

on the basis of race.” Flowers, 139 S. Ct. at 2244.

       Williams contends the prosecutor’s proffered reason—the less-than-

positive experience of X.Q.’s fiancée as an intern for the county attorney—“did not

overcome the prima facie showing of purposeful discrimination.” He argues X.Q.’s

answers did not show “his fiancée’s experience in the county attorney’s office

would influence his decision-making.” He asks us to find the reason given was

merely pretext for purposeful discrimination.

       The State contends that it is well settled that a potential juror’s encounters

with the prosecutor’s office can be a basis for removal.6 Cf. Mootz, 808 N.W.2d at



6The State mentions in passing, “The prosecutor could probably strike X.Q. based
on the mere fact of his fiancée’s prior connection to the Polk County Attorney’s
office, even without more.”
                                           8


219 (“Our cases have repeatedly noted that a juror’s interactions with law

enforcement and the legal system are a valid, race-neutral reason for a peremptory

challenge.”).

       The supreme court examined that principle recently and noted “the

disproportionate impact [on African-American jurors] when jurors can be removed

based on prior interactions with law enforcement.” Veal, 930 N.W.2d at 334. In

that case, the defendant argued “allowing prosecutors to use peremptory strikes

on prospective jurors who are relatives of individuals they previously prosecuted

disproportionately implicates African-American potential jurors.”         Id. (internal

quotation marks omitted). Still, the court recognized that case involved a “special

set of circumstances”: the struck juror’s father was prosecuted by the same

prosecutor and sent to jail for life. Id. Thus the court found the strike valid. Id.

       Here we do not see a “special set of circumstances” that would mark the

juror’s views to the same extent as in Veal. X.Q.’s fiancée interned in the county

attorney’s office two years earlier, X.Q. did not know what division she worked in,

and they did not speak about her work in detail. And Williams insists on appeal

that describing the experience as “educational” was at most neutral and not

enough to warrant the strike.       On those facts, we are concerned about the

disparate impact of striking this juror.

       Yet, we must defer to the district court’s ringside seat for jury selection. The

court recalled X.Q.’s peculiar response to the prosecutor’s question: “there’s a

pause, and then [X.Q.] said, it was educational.” The court took that to mean the

fiancé may have had a negative experience while interning for the county attorney
                                           9


and shared that negativity with the potential juror. The court agreed with the

prosecutor that the exchange raised a concern about X.Q.’s ability to be fair.

         “[R]ace-neutral reasons for peremptory challenges often invoke a juror’s

demeanor (e.g., nervousness, inattention), making the trial court’s firsthand

observations of even greater importance.” Snyder v. Louisiana, 552 U.S. 472, 477

(2008). The court is responsible for “evaluat[ing] not only whether the prosecutor’s

demeanor belies a discriminatory intent, but also whether the juror’s demeanor can

credibly be said to have exhibited the basis for the strike attributed to the juror by

the prosecutor.” Here, we rely on the district court’s interpretation of the potential

juror’s demeanor and how he conveyed his understanding of his fiancée’s

experience with the county attorney’s office.

         Our view is bolstered by some earlier interactions during voir dire. The court

asked whether anyone had served on a jury before. Two potential jurors said they

had. When asked, both confirmed it was a “good experience.” The State did not

exercise peremptory strikes against either.7 Those conversations drew a contrast

from X.Q.’s response when asked whether his fiancée had a “good experience”

interning for the county attorney. The subtext, tone of voice, and demeanor of the

jurors are relevant and not apparent from a transcript. We must defer to the district

court’s impressions of the prosecutor’s perception of potential bias against his

office. With that deference, we find the reason was race-neutral and not pretext

to strike a multiracial juror. We affirm the denial of the Batson challenge.

         AFFIRMED.



7   The defense exercised peremptory strikes to remove them.